TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2019



                                     NO. 03-17-00504-CR


                                Troy Anthony White, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal.     However, there was error in the judgments that requires

correction. Therefore, the Court modifies the trial court’s judgments of conviction to reflect that

the “Statute for Offense” is “22.021(a)(1)(B), (f)(1) Penal Code.” The judgments, as modified,

are affirmed. The appellant shall pay all costs relating to this appeal, both in this Court and in

the court below.